Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 27, 2016

                                          No. 04-16-00617-CV

      IN RE L.D. BRINKMAN INVESTMENT CORPORATION, L.D. Brinkman, Jr.,
                     Pamela Brinkman Stone, and Charles Thomas

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On September 26, 2016, relators filed a petition for writ of mandamus. This court is of
the tentative opinion that relators are entitled to the relief sought. See TEX. R. APP. P. 52.8(b).
The respondent and the real party in interest may file a response to the petition in this
court no later than October 19, 2016. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

           It is so ORDERED on September 27, 2016.



                                                     PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




           1
          This proceeding arises out of Cause No. P15-173, styled Estate of Lloyd Donald Brinkman, Deceased,
pending in the County Court at Law, Kerr County, Texas, the Honorable Tom Pollard presiding.